Filed 4/18/13 In re Ivan M. CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE



In re IVAN M., a Person Coming Under
the Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
v.                                                                   A136334
IVAN M.,
                                                                     (Alameda County
         Defendant and Appellant.                                    Super. Ct. No. SJ08-11101-10)


         In this matter, Ivan M., age 18, filed his notice of appeal on August 20, 2012. The
case concerned the placement of defendant at Santa Rita jail by the juvenile court from
June 21, 2012, after counsel for Ivan M. challenged the sentence. At a placement review
hearing on November 28, 2012, the juvenile court ordered Ivan M. released from Santa
Rita jail, dismissed the wardship and terminated his probation. In other words, the case
was dismissed by the trial court. In a footnote of defendant’s opening brief, counsel
suggests the appeal is “moot.” Nevertheless, she decided to file a Wende brief.
         Defendant counsel has reviewed the file in this case and has determined there are
no meritorious issues to raise on appeal. She has complied with the relevant case
authorities. (People v. Kelly (2006) 40 Cal.4th 106; People v. Wende (1979) 25 Cal.3d
436.) Defendant was notified of his right to file a supplemental brief but has not done so.




                                                             1
       We have reviewed this record. Based on the decision of the trial court to terminate
the wardship of the court in this matter and dismiss the petition filed by the district
attorney, we believe the case is no longer reviewable on this record. Generally, potential
appellate issues are moot with the dismissal. “ ‘As a general rule, “an appeal presenting
only abstract or academic questions is subject to dismissal as moot.” [Citation.]’
[Citation.]” (In re Joshua C. (1994) 24 Cal.App.4th 1544, 1547.) “ ‘When no effective
relief can be granted, an appeal is moot and will be dismissed.’ [Citations.]” (MHC
Operating Limited Partnership v. City of San Jose (2003) 106 Cal.App.4th 204, 214.)
The court’s jurisdiction over Ivan M. was terminated as of November 28, 2012. This
case is moot as to Ivan M. The appeal is dismissed.


                                                  __________________________________
                                                  Dondero, J.


We concur:


__________________________________
Margulies, Acting P. J.

__________________________________
Banke, J.




                                              2